(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 METRISH, WARDEN v. LANCASTER

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

       No. 12–547.      Argued April 24, 2013—Decided May 20, 2013
On April 23, 1993, respondent Burt Lancaster, a former police officer
 with a long history of severe mental-health problems, shot and killed
 his girlfriend. At his 1994 jury trial in Michigan state court, Lancas-
 ter asserted a defense of diminished capacity. Under then-prevailing
 Michigan Court of Appeals precedent, the diminished-capacity de-
 fense permitted a legally sane defendant to present evidence of men-
 tal illness to negate the specific intent required to commit a particu-
 lar crime. Apparently unpersuaded by Lancaster’s defense, the jury
 convicted him of first-degree murder and a related firearm offense.
 Lancaster, however, later obtained federal habeas relief from these
 convictions.
    By the time of Lancaster’s retrial, the Michigan Supreme Court
 had rejected the diminished-capacity defense in its 2001 decision in
 Carpenter. Although the murder with which Lancaster was charged
 occurred several years before Carpenter was decided, the judge at his
 second trial applied Carpenter and therefore disallowed renewal of
 his diminished-capacity defense. Lancaster was again convicted. Af-
 firming, the Michigan Court of Appeals rejected Lancaster’s argu-
 ment that the trial court’s retroactive application of Carpenter vio-
 lated due process.
    Lancaster reasserted his due process claim in a federal habeas pe-
 tition. The District Court denied the petition, but the Sixth Circuit
 reversed. Concluding that the Michigan Supreme Court’s 2001 rejec-
 tion of the diminished-capacity defense was unforeseeable in April
 1993, when Lancaster killed his girlfriend, the Sixth Circuit held
 that, by rejecting Lancaster’s due process claim, the Michigan Court
 of Appeals had unreasonably applied clearly established federal law.
Held: Lancaster is not entitled to federal habeas relief. Pp. 4–15.
2                       METRISH v. LANCASTER

                                  Syllabus

       (a) Under the Antiterrorism and Effective Death Penalty Act of
    1996 (AEDPA), Lancaster may obtain federal habeas relief only if the
    Michigan Court of Appeals, in rejecting his due process claim, unrea-
    sonably applied “clearly established Federal law, as determined by
    [this] Court.” 28 U. S. C. §2254(d)(1). This standard is “difficult to
    meet”: Lancaster must show that the Michigan Court of Appeals’ de-
    cision rested on “an error well understood and comprehended in ex-
    isting law beyond any possibility for fairminded disagreement.” Har-
    rington v. Richter, 562 U. S. ___, ___. To determine whether
    Lancaster has satisfied that demanding standard, the Court first
    considers two key decisions: Bouie v. City of Columbia, 378 U. S. 347,
    and Rogers v. Tennessee, 532 U. S. 451. It then considers whether
    the Michigan Court of Appeals’ decision qualifies as an unreasonable
    application of those decisions to Lancaster’s case. Pp. 4–5.
       (b) Bouie concerned African-American petitioners who had refused
    to leave a South Carolina drug store’s whites-only restaurant area af-
    ter entering without notice that the store’s policy barred their entry.
    They were convicted under a South Carolina trespass statute pro-
    hibiting “ ‘entry upon the lands of another . . . after notice from the
    owner or tenant prohibiting such entry.’ ” 378 U. S., at 349–350. The
    South Carolina Supreme Court based its affirmance of the petition-
    ers’ convictions on its prior decision in Mitchell, where the court held
    that the trespass statute reached both unauthorized entries and “the
    act of remaining on the premises of another after receiving notice to
    leave.” 378 U. S., at 350. Mitchell, however, was rendered 21 months
    after the petitioners’ arrest. This Court held that the Due Process
    Clause prohibited Mitchell’s retroactive application to the Bouie peti-
    tioners, stressing that Mitchell’s interpretation of the state trespass
    statute was “clearly at variance with the statutory language” and
    “ha[d] not the slightest support in prior South Carolina decisions.”
    378 U. S., at 356.
       In Rogers, the petitioner contested the Tennessee Supreme Court’s
    retroactive abolition of the common-law “year and a day rule,” which
    barred a murder conviction “unless [the] victim had died by the de-
    fendant’s act within a year and a day of the act.” 532 U. S., at 453.
    This Court found no due process violation. “[J]udicial alteration of a
    common law doctrine of criminal law,” the Court held, “violates the
    principle of fair warning, and hence must not be given retroactive ef-
    fect, only where [the alteration] is ‘unexpected and indefensible by
    reference to the law which had been expressed prior to the conduct in
    issue.’ ” Id., at 462. Judged by this standard, the retroactive aboli-
    tion of the year and a day rule encountered no constitutional imped-
    iment. The rule was “widely viewed as an outdated relic of the com-
    mon law,” had been routinely rejected by modern courts and
                      Cite as: 569 U. S. ____ (2013)                      3

                                 Syllabus

  legislators, and had been mentioned in reported Tennessee decisions
  “only three times, and each time in dicta.” Id., at 462–464. Pp. 6–8.
     (c) The Michigan Court of Appeals’ rejection of Lancaster’s due pro-
  cess claim does not represent an unreasonable application of the law
  this Court declared in Bouie and Rogers. Pp. 8–15.
        (1) The Michigan Court of Appeals first recognized the dimin-
  ished-capacity defense in 1973. Two years later, the Michigan Legis-
  lature prescribed comprehensive requirements for defenses based on
  mental illness or retardation. In 1978, the Michigan Court of Ap-
  peals ruled that the diminished-capacity defense fit within the codi-
  fied definition of insanity. The Michigan Supreme Court’s 2001 deci-
  sion in Carpenter, however, rejected that position, holding that the
  diminished-capacity defense was not encompassed within the Michi-
  gan Legislature’s comprehensive scheme for mental-illness defenses
  and thus could not be invoked by criminal defendants. Pp. 8–12.
        (2) In light of this Court’s precedent and the history of Michigan’s
  diminished-capacity defense, the Michigan Court of Appeals’ decision
  applying Carpenter retroactively is not “an unreasonable application
  of . . . clearly established [f]ederal law.” 28 U. S. C. §2254(d)(1). This
  case is a far cry from Bouie, where the South Carolina Supreme
  Court unexpectedly expanded “narrow and precise statutory lan-
  guage” that, as written, did not reach the petitioners’ conduct. 378
  U. S., at 352. In Carpenter, by contrast, the Michigan Supreme Court
  rejected a diminished-capacity defense that the court reasonably
  found to have no home in a comprehensive, on-point statute enacted
  by the Michigan Legislature. Although Lancaster’s due process claim
  is arguably less weak than the due process claim rejected in Rogers,
  the Court did not hold in Rogers that a newly announced judicial rule
  may be applied retroactively only if the rule it replaces was an “out-
  dated relic” rarely appearing in a jurisdiction’s case law. 532 U. S.,
  at 462–467. Distinguishing Rogers thus does little to bolster Lancas-
  ter’s argument that the Michigan Court of Appeals’ decision unrea-
  sonably applied clearly established federal law. This Court has never
  found a due process violation in circumstances remotely resembling
  Lancaster’s case—i.e., where a state supreme court, squarely ad-
  dressing a particular issue for the first time, rejected a consistent line
  of lower court decisions based on the supreme court’s reasonable in-
  terpretation of the language of a controlling statute. Fairminded ju-
  rists could conclude that a state supreme court decision of that order
  is not “ ‘unexpected and indefensible by reference to [existing] law.’ ”
  Id., at 462. Pp. 12–15.
683 F. 3d 740, reversed.

  GINSBURG, J., delivered the opinion for a unanimous Court.
                        Cite as: 569 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–547
                                   _________________


     LINDA METRISH, WARDEN, PETITIONER v.

              BURT LANCASTER

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                 [May 20, 2013] 


   JUSTICE GINSBURG delivered the opinion of the Court.
   Burt Lancaster was convicted in Michigan state court
of first-degree murder and a related firearm offense. At
the time the crime was committed, Michigan’s intermediate
appellate court had repeatedly recognized “diminished
capacity” as a defense negating the mens rea element of
first-degree murder. By the time of Lancaster’s trial and
conviction, however, the Michigan Supreme Court in
People v. Carpenter, 464 Mich. 223, 627 N. W. 2d 276
(2001), had rejected the defense. Lancaster asserts that
retroactive application of the Michigan Supreme Court’s
decision in Carpenter denied him due process of law. On
habeas review, a federal court must assess a claim for
relief under the demanding standard set by the Antiter-
rorism and Effective Death Penalty Act of 1996 (AEDPA).
Under that standard, Lancaster may gain relief only if
the state-court decision he assails “was contrary to, or in-
volved an unreasonable application of, clearly established
Federal law, as determined by [this] Court.” 28 U. S. C.
§2254(d)(1). We hold that Lancaster’s petition does not
meet AEDPA’s requirement and that the United States
2                    METRISH v. LANCASTER

                        Opinion of the Court

Court of Appeals for the Sixth Circuit erred in granting
him federal habeas relief.
                              I
  On April 23, 1993, Lancaster, a former police officer
with a long history of severe mental-health problems, shot
and killed his girlfriend in a shopping-plaza parking lot.
At his 1994 jury trial in Michigan state court, Lancaster
admitted that he had killed his girlfriend but asserted
insanity and diminished-capacity defenses. Under then-
prevailing Michigan Court of Appeals precedent, a defend-
ant who pleaded diminished capacity, although he was
legally sane, could “offer evidence of some mental abnor-
mality to negate the specific intent required to commit
a particular crime.” Carpenter, 464 Mich., at 232, 627
N. W. 2d, at 280. If a defendant succeeded in showing that
mental illness prevented him from “form[ing] the specific
state of mind required as an essential element of a crime,”
he could “be convicted only of a lower grade of the offense
not requiring that particular mental element.” Ibid. (in-
ternal quotation marks omitted).
  Apparently unpersuaded by Lancaster’s defenses, the
jury convicted him of first-degree murder, in violation of
Mich. Comp. Laws Ann. §750.316 (West 1991),1 and pos-
sessing a firearm in the commission of a felony, in vio-
lation of §750.227b (West Cum. Supp. 2004). Lancaster
later obtained federal habeas relief from these convictions,
however, because, in conflict with Batson v. Kentucky, 476
U. S. 79 (1986), the prosecutor had exercised a race-based
peremptory challenge to remove a potential juror. See
Lancaster v. Adams, 324 F. 3d 423 (CA6 2003).
  Lancaster was retried in 2005. By that time, the Michigan
Supreme Court had disapproved the “series of [Michigan
——————
  1 As relevant here, a homicide constitutes first-degree murder under

Mich. Comp. Laws Ann. §750.316 if it is “wil[l]ful, deliberate, and
premeditated.”
                  Cite as: 569 U. S. ____ (2013)            3

                      Opinion of the Court

Court of Appeals] decisions” recognizing the diminished-
capacity defense. Carpenter, 464 Mich., at 235, 627
N. W. 2d, at 282. In rejecting the defense, Michigan’s high
court observed that, in 1975, the Michigan Legislature had
enacted “a comprehensive statutory scheme concerning de-
fenses based on either mental illness or mental retarda-
tion.” Id., at 236, 627 N. W. 2d, at 282. That scheme, the
Michigan Supreme Court concluded, “demonstrate[d] the
Legislature’s intent to preclude the use of any evidence of
a defendant’s lack of mental capacity short of legal insan-
ity to avoid or reduce criminal responsibility.” Ibid.
   Although the murder with which Lancaster was charged
occurred several years before the Michigan Supreme
Court’s decision in Carpenter, the judge presiding at Lan-
caster’s second trial applied Carpenter’s holding and there-
fore disallowed renewal of Lancaster’s diminished-capacity
defense. Following a bench trial, Lancaster was again
convicted. The trial court imposed a sentence of life im-
prisonment for the first-degree murder conviction and a
consecutive two-year sentence for the related firearm
offense.
   Lancaster appealed, unsuccessfully, to the Michigan
Court of Appeals. See App. to Pet. for Cert. 76a–78a. The
appeals court rejected Lancaster’s argument that retro-
active application of Carpenter to his case violated his right
to due process. “[D]ue process concerns prevent retroac-
tive application [of judicial decisions] in some cases,” the
court acknowledged, “especially . . . where the decision is
unforeseeable and has the effect of changing existing law.”
App. to Pet. for Cert. 77a. But Carpenter “did not involve
a change in the law,” the Court of Appeals reasoned, “be-
cause it concerned an unambiguous statute that was
interpreted by the [Michigan] Supreme Court for the first
time.” App. to Pet. for Cert. 77a.
   After the Michigan Supreme Court declined review,
Lancaster reasserted his due process claim in a federal
4                     METRISH v. LANCASTER

                          Opinion of the Court

habeas petition filed under 28 U. S. C. §2254. The District
Court denied the petition, 735 F. Supp. 2d 750 (ED Mich.
2010), but it granted a certificate of appealability, see 28
U. S. C. §2253(c).
   A divided panel of the Sixth Circuit reversed. 683 F. 3d
740 (2012). The Michigan Supreme Court’s decision in
Carpenter was unforeseeable, the Court of Appeals major-
ity concluded, given (1) the Michigan Court of Appeals’
consistent recognition of the diminished-capacity defense;
(2) the Michigan Supreme Court’s repeated references to
the defense without casting a shadow of doubt on it; and
(3) the inclusion of the diminished-capacity defense in the
Michigan State Bar’s pattern jury instructions. 683 F. 3d,
at 745–749. These considerations persuaded the Sixth
Circuit majority that, in rejecting Lancaster’s due process
claim, the Michigan Court of Appeals had unreasonably
applied clearly established federal law. Id., at 752–753.
Accordingly, the Sixth Circuit ruled that Lancaster was en-
titled to a new trial at which he could present his diminished-
capacity defense. Id., at 754. Dissenting, Chief Judge
Batchelder concluded that the “Michigan Court of Ap-
peals[’] denial of Lancaster’s due process claim was rea-
sonable . . . because the diminished-capacity defense was
not well-established in Michigan and its elimination was,
therefore, foreseeable.” Id., at 755.
   This Court granted certiorari. 568 U. S. ___ (2013).
                              II
  To obtain federal habeas relief under AEDPA’s stric-
tures, Lancaster must establish that, in rejecting his due
process claim, the Michigan Court of Appeals unreason-
ably applied federal law clearly established in our decisions.
See 28 U. S. C. §2254(d)(1).2 This standard, we have
——————
  2 Title 28 U. S. C. §2254(d) provides that where, as here, a state pris-

oner’s habeas claim “was adjudicated on the merits in State court,” a
federal court may not grant relief with respect to that claim unless the
                      Cite as: 569 U. S. ____ (2013)                     5

                          Opinion of the Court

explained, is “difficult to meet”: To obtain habeas corpus
relief from a federal court, a state prisoner must show that
the challenged state-court ruling rested on “an error well
understood and comprehended in existing law beyond any
possibility for fairminded disagreement.” Harrington v.
Richter, 562 U. S. ___, ___ (2011) (slip op., at 12–13). To
determine whether Lancaster has satisfied that demand-
ing standard, we consider first two of this Court’s key
decisions: Bouie v. City of Columbia, 378 U. S. 347 (1964),
and Rogers v. Tennessee, 532 U. S. 451 (2001). We then
consider whether the Michigan Court of Appeals’ decision
qualifies as an unreasonable application of those decisions
to the particular circumstances of Lancaster’s case.3
——————
state court’s adjudication of the claim (1) “resulted in a decision that
was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the
United States,” or (2) “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence pre-
sented in the State court proceeding.” Lancaster does not allege that
the Michigan Court of Appeals’ decision “was based on an unreasonable
determination of the facts” in his case, nor does he develop any ar-
gument that the state court’s decision was “contrary to” this Court’s
precedents. See Williams v. Taylor, 529 U. S. 362, 412–413 (2000) (a
state-court decision is “contrary to” clearly established federal law if
“the state court arrives at a conclusion opposite to that reached by this
Court on a question of law or if the state court decides a case differently
than this Court has on a set of materially indistinguishable facts”). The
only question in this case, therefore, is whether the Michigan Court of
Appeals unreasonably applied “clearly established [f]ederal law, as
determined by [this] Court.” 28 U. S. C. §2254(d)(1).
   3 Lancaster does not argue that the Michigan Supreme Court’s rejec-

tion of the diminished-capacity defense in People v. Carpenter, 464
Mich. 223, 627 N. W. 2d 276 (2001), if applied only prospectively to
defendants whose alleged offenses were committed after the decision
was issued, would violate any constitutional provision. See Clark v.
Arizona, 548 U. S. 735, 756–779 (2006) (rejecting due process challenge
to Arizona’s restrictions on mental-disease and capacity evidence
offered to negate mens rea). We therefore address only whether the
Michigan Court of Appeals unreasonably applied clearly established
federal law in upholding Carpenter’s retroactive application to Lancas-
6                 METRISH v. LANCASTER

                     Opinion of the Court 


                               A

   In Bouie, the African-American petitioners were con-
victed of trespass under South Carolina law after they
refused to comply with orders to leave a drug store’s res-
taurant department, a facility reserved for white custom-
ers. 378 U. S., at 348–349. This Court held that the
convictions violated the due process requirement that “a
criminal statute give fair warning of the conduct which it
prohibits.” Id., at 350. The state statute under which the
petitioners were convicted, the Court emphasized, prohib-
ited “entry upon the lands of another . . . after notice from
the owner or tenant prohibiting such entry.” Id., at 349–
350 (emphasis added and internal quotation marks omit-
ted). It was undisputed that the petitioners were invited
to enter the store and had received no notice that they
were barred from the restaurant area before they occupied
booth seats. Id., at 350. Nevertheless, the South Carolina
Supreme Court affirmed the petitioners’ convictions based
on its prior decision in Charleston v. Mitchell, 239 S. C.
376, 123 S. E. 2d 512 (1961). Bouie, 378 U. S., at 350, n. 2.
The Mitchell decision, which the South Carolina Supreme
Court found dispositive, was rendered 21 months after the
petitioners’ arrest. 378 U. S., at 348, 350, n. 2. Mitchell
held that the trespass statute under which the petitioners
were convicted reached not only unauthorized entries; it
proscribed as well “the act of remaining on the premises of
another after receiving notice to leave.” 378 U. S., at 350.
   We held that the Due Process Clause prohibited Mitch-
ell’s retroactive application to the Bouie petitioners. In so
ruling, we stressed that Mitchell’s interpretation of the
South Carolina trespass statute was “clearly at variance
with the statutory language” and “ha[d] not the slightest
support in prior South Carolina decisions.” 378 U. S., at
356. Due process, we said, does not countenance an “un-
—————— 

ter’s case. 

                  Cite as: 569 U. S. ____ (2013)              7

                      Opinion of the Court

foreseeable and retroactive judicial expansion of narrow
and precise statutory language.” Id., at 352.
   In Rogers, the petitioner contested the Tennessee Su-
preme Court’s retroactive abolition of the common-law
“year and a day rule.” 532 U. S., at 453. That rule barred
a murder conviction “unless [the] victim had died by the
defendant’s act within a year and a day of the act.” Ibid.
The victim in Rogers had died some 15 months after the
petitioner stabbed him. Id., at 454. We held that the
Tennessee Supreme Court’s refusal to adhere to the year
and a day rule in the petitioner’s case did not violate due
process. Id., at 466–467. The “due process limitations on
the retroactive application of judicial decisions,” we ex-
plained, are not coextensive with the limitations placed on
legislatures by the Constitution’s Ex Post Facto Clauses.
Id., at 459. See also U. S. Const., Art. I, §9, cl. 3; id., §10,
cl. 1; Calder v. Bull, 3 Dall. 386, 390 (1798) (seriatim
opinion of Chase, J.) (describing four categories of laws
prohibited by the Constitution’s Ex Post Facto Clauses).
Strictly applying ex post facto principles to judicial deci-
sionmaking, we recognized, “would place an unworkable
and unacceptable restraint on normal judicial processes
and would be incompatible with the resolution of uncer-
tainty that marks any evolving legal system.” Rogers,
532 U. S., at 461. “[J]udicial alteration of a common law
doctrine of criminal law,” we therefore held, “violates the
principle of fair warning, and hence must not be given
retroactive effect, only where [the alteration] is ‘unex-
pected and indefensible by reference to the law which had
been expressed prior to the conduct in issue.’ ” Id., at 462
(quoting Bouie, 378 U. S., at 354).
   Judged by this standard, we explained, the retroactive
abolition of the year and a day rule encountered no consti-
tutional impediment. First, the rule was “widely viewed
as an outdated relic of the common law” and had been
“legislatively or judicially abolished in the vast majority of
8                     METRISH v. LANCASTER

                          Opinion of the Court

jurisdictions recently to have addressed the issue.” Rog-
ers, 532 U. S., at 462–463. Second, the rule “had only the
most tenuous foothold” in Tennessee, having been men-
tioned in reported Tennessee decisions “only three times,
and each time in dicta.” Id., at 464. Abolishing the obso-
lete rule in Rogers’ case, we were satisfied, was not “the
sort of unfair and arbitrary judicial action against which
the Due Process Clause aims to protect.” Id., at 466–467.
                             B
                             1
   Does the Michigan Court of Appeals’ rejection of Lan-
caster’s due process claim represent an unreasonable ap-
plication of the law we declared in Bouie and Rogers?
Addressing that question, we first summarize the history
of the diminished-capacity defense in Michigan.
   The Michigan Court of Appeals first recognized the
defense in People v. Lynch, 47 Mich. App. 8, 208 N. W. 2d
656 (1973).     See Carpenter, 464 Mich., at 233, 627
N. W. 2d, at 281. The defendant in Lynch was convicted of
first-degree murder for starving her newborn daughter.
47 Mich. App., at 9, 208 N. W. 2d, at 656. On appeal, the
defendant challenged the trial court’s exclusion of psychi-
atric testimony “bearing on [her] state of mind.” Id., at 14,
208 N. W. 2d, at 659. She sought to introduce this evi-
dence not to show she was legally insane at the time of her
child’s death.4 Instead, her plea was that she lacked the
mens rea necessary to commit first-degree murder. Ibid.

——————
    4 At
      the time of Lynch, Michigan courts used a two-part test for insan-
ity derived from the Michigan Supreme Court’s decision in People v.
Durfee, 62 Mich. 487, 494, 29 N. W. 109, 112 (1886). The Durfee test
asked “1) whether defendant knew what he was doing was right or
wrong; and 2) if he did, did he have the power, the will power, to resist
doing the wrongful act?” People v. Martin, 386 Mich. 407, 418, 192
N. W. 2d 215, 220 (1971). See also Carpenter, 464 Mich., at 234, n. 7,
627 N. W. 2d, at 281, n. 7.
                   Cite as: 569 U. S. ____ (2013)               9

                       Opinion of the Court

Reversing the defendant’s conviction and remanding for a
new trial, the Michigan Court of Appeals rejected the view
“that mental capacity is an all or nothing matter and that
only insanity . . . negates criminal intent.” Id., at 20, 208
N. W. 2d, at 662. Aligning itself with the “majority . . .
view,” the court permitted defendants to present relevant
psychiatric “testimony bearing on intent.” Id., at 20–21,
208 N. W. 2d, at 662–663. See also id., at 20, 208 N. W.
2d, at 662 (noting that “such medical proof ” is “sometimes
called proof of diminished or partial responsibility”).
  In 1975, two years after the Michigan Court of Appeals’
decision in Lynch, the Michigan Legislature enacted “a com-
prehensive statutory scheme setting forth the require-
ments for and the effects of asserting a defense based
on either mental illness or mental retardation.” Carpen-
ter, 464 Mich., at 226, 627 N. W. 2d, at 277. See also 1975
Mich. Pub. Acts pp. 384–388. That legislation, which
remained in effect at the time of the April 1993 shooting at
issue here, provided that “[a] person is legally insane if, as
a result of mental illness . . . or . . . mental retardation . . .
that person lacks substantial capacity either to appreciate
the wrongfulness of his conduct or to conform his con-
duct to the requirements of law.” Id., at 386 (codified
as amended, Mich. Comp. Laws Ann. §768.21a(1) (West
2000)). The legislature required defendants in felony
cases to notify the prosecution and the court at least 30
days before trial of their intent to assert an insanity de-
fense. 1975 Mich. Pub. Acts p. 385 (codified as amended,
§768.20a(1)). Defendants raising an insanity defense, the
legislature further provided, must submit to a court-
ordered psychiatric examination. Id., at 385 (codified as
amended, §768.20a(2)).
  The 1975 Act also introduced the verdict of “guilty but
mentally ill” for defendants who suffer from mental illness
but do not satisfy the legal definition of insanity. Id., at
387 (codified as amended, §768.36(1) (West Cum. Supp.
10                METRISH v. LANCASTER

                     Opinion of the Court

2013)). The legislature provided for the psychiatric evalu-
ation and treatment of defendants found “guilty but men-
tally ill” but did not exempt them from the sentencing
provisions applicable to defendants without mental illness.
Id., at 387–388 (codified as amended, §§768.36(3)–(4)).
  Although the 1975 Act did not specifically address the
defense of diminished capacity, the Michigan Court of
Appeals ruled in 1978 that the defense “comes within th[e]
codified definition of legal insanity.” People v. Mangia-
pane, 85 Mich. App. 379, 395, 271 N. W. 2d 240, 249.
Therefore, the court held, a defendant claiming that he
lacked the “mental capacity to entertain the specific intent
required as an element of the crime with which he [was]
charged” had to comply with the statutory procedural
requirements applicable to insanity defenses, including
the requirements of pretrial notice and submission to
court-ordered examination. Ibid.
  Because the 1975 Act did not indicate which party bears
the burden of proof on the issue of insanity, Michigan
courts continued to apply the common-law burden-shifting
framework in effect at the time of the insanity defense’s
codification. See People v. McRunels, 237 Mich. App. 168,
172, 603 N. W. 2d 95, 98 (1999). Under that framework,
a criminal defendant bore the initial burden of present-
ing some evidence of insanity, at which point the burden
shifted to the prosecution to prove the defendant’s sanity
beyond a reasonable doubt. See In re Certified Question,
425 Mich. 457, 465–466, 390 N. W. 2d 620, 623–624
(1986); People v. Savoie, 419 Mich. 118, 126, 349 N. W. 2d
139, 143 (1984). The Michigan Court of Appeals applied
the same burden-shifting framework to the diminished-
capacity defense. See People v. Denton, 138 Mich. App.
568, 571–572, 360 N. W. 2d 245, 247–248 (1984).
  In 1994, however, the Michigan Legislature amended
Mich. Comp. Laws Ann. §768.21a, the statute codifying
the insanity defense, to provide that the defendant bears
                    Cite as: 569 U. S. ____ (2013)                 11

                        Opinion of the Court

“the burden of proving the defense of insanity by a pre-
ponderance of the evidence.” 1994 Mich. Pub. Acts p. 252
(codified at §768.21a(3)). In Carpenter, the defendant
argued that the trial court had erred by applying the 1994
Act to require him to establish his diminished-capacity
defense by a preponderance of the evidence. 464 Mich., at
225–226, 235, 627 N. W. 2d, at 277, 282. Rejecting this
contention, the Michigan Court of Appeals affirmed the
defendant’s convictions. See People v. Carpenter, No.
204051, 1999 WL 33438799 (July 16, 1999) (per curiam).
Consistent with its decision in Mangiapane, the court held
that the 1994 statutory amendments applied to defend-
ants raising the diminished-capacity defense, and it fur-
ther held that requiring defendants to establish their
diminished capacity by a preponderance of the evidence
did not unconstitutionally relieve the prosecution of its
burden to prove the mens rea elements of a crime beyond a
reasonable doubt. Id., at *1–*2.
   In turn, the Michigan Supreme Court also affirmed, but
it did so on an entirely different ground. As earlier stated,
see supra, at 2–3, the court concluded that in no case could
criminal defendants invoke the diminished-capacity de-
fense, for that defense was not encompassed within the
“comprehensive statutory scheme” the Michigan Legisla-
ture had enacted to govern defenses based on mental
illness or retardation. Carpenter, 464 Mich., at 236, 627
N. W. 2d, at 282. Noting that previously it had “acknowl-
edged in passing the concept of the diminished capacity
defense,”5 Michigan’s high court emphasized that it had
——————
  5 Carpenter cited three decisions in which the Michigan Supreme

Court had previously mentioned the diminished-capacity defense: (1)
People v. Lloyd, 459 Mich. 433, 450, 590 N. W. 2d 738, 745 (1999) (per
curiam), which held that defense counsel was not constitutionally
ineffective in presenting a diminished-capacity defense rather than an
insanity defense; (2) People v. Pickens, 446 Mich. 298, 329–331, 521
N. W. 2d 797, 811–812 (1994), which rejected a defendant’s claim that
12                    METRISH v. LANCASTER

                          Opinion of the Court

“never specifically authorized . . . use [of the defense] in
Michigan courts.” Id., at 232–233, 627 N. W. 2d, at 281.
Squarely addressing the issue for the first time, the court
concluded that the diminished-capacity defense was in-
compatible with the Michigan Legislature’s “conclusiv[e]
determin[ation]” of the circumstances under which “men-
tal incapacity can serve as a basis for relieving [a defend-
ant] from criminal responsibility.”       Id., at 237, 627
N. W. 2d, at 283. The statutory scheme enacted by the
Michigan Legislature, the court held, “created an all or
nothing insanity defense.” Ibid. But cf. supra, at 9. A
defendant who is “mentally ill or retarded yet not legally
insane,” the court explained, “may be found ‘guilty but
mentally ill,’ ” but the legislature had foreclosed the use
of “evidence of mental incapacity short of insanity . . . to
avoid or reduce criminal responsibility by negating specific
intent.” 464 Mich., at 237, 627 N. W. 2d, at 283.
                            2
  The Michigan Court of Appeals concluded that applying
Carpenter retroactively to Lancaster’s case did not violate
due process, for Carpenter “concerned an unambiguous
statute that was interpreted by the [Michigan] Supreme
Court for the first time.” App. to Pet. for Cert. 77a. As

——————
his attorney rendered ineffective assistance by failing to pursue a
diminished-capacity defense; and (3) People v. Griffin, 433 Mich. 860,
444 N. W. 2d 139, 140 (1989) (per curiam), a summary order remanding
a case to the trial court for a hearing on the defendant’s claim that the
defendant’s attorney was ineffective “for failing to explore defenses of
diminished capacity and insanity.” See Carpenter, 464 Mich., at 232–
233, 627 N. W. 2d, at 281. See also 683 F. 3d 740, 746–749, 751 (CA6
2012) (describing additional Michigan Supreme Court decisions that
mention the diminished-capacity defense, but acknowledging that the
Michigan Supreme Court “did not squarely address the validity of the
defense until” its 2001 decision in Carpenter); App. to Brief for Re-
spondent A–1, A–3 to A–4 (citing eight pre-Carpenter Michigan Su-
preme Court decisions mentioning the diminished-capacity defense).
                 Cite as: 569 U. S. ____ (2013)           13

                     Opinion of the Court

earlier Michigan Court of Appeals decisions indicate, see
supra, at 8–10, the bearing of the 1975 legislation on the
diminished-capacity defense may not have been apparent
pre-Carpenter. But in light of our precedent and the his-
tory recounted above, see Part II–B–1, supra, the Michigan
Court of Appeals’ decision applying Carpenter retroac-
tively does not warrant disapprobation as “an unreasonable
application of . . . clearly established [f]ederal law.” 28
U. S. C. §2254(d)(1).
   This case is a far cry from Bouie, where, unlike Rogers,
the Court held that the retroactive application of a judicial
decision violated due process. In Bouie, the South Caro-
lina Supreme Court had unexpectedly expanded “narrow
and precise statutory language” that, as written, did not
reach the petitioners’ conduct. 378 U. S., at 352. In Car-
penter, by contrast, the Michigan Supreme Court rejected
a diminished-capacity defense that the court reasonably
found to have no home in a comprehensive, on-point stat-
ute enacted by the Michigan Legislature. Carpenter thus
presents the inverse of the situation this Court confronted
in Bouie. Rather than broadening a statute that was
narrow on its face, Carpenter disapproved lower court
precedent recognizing a defense Michigan’s high court
found, on close inspection, to lack statutory grounding.
The situation we confronted in Bouie bears scant resem-
blance to this case, and our resolution of that controversy
hardly makes disallowance of Lancaster’s diminished-
capacity defense an unreasonable reading of this Court’s
law.
   On the other hand, as the Sixth Circuit recognized, see
683 F. 3d, at 749–751, Lancaster’s argument against
applying Carpenter retroactively is arguably less weak
than the argument opposing retroactivity we rejected in
Rogers. Unlike the year and a day rule at issue in Rogers,
the diminished-capacity defense is not an “outdated relic
of the common law” widely rejected by modern courts and
14                METRISH v. LANCASTER

                     Opinion of the Court

legislators. 532 U. S., at 462. To the contrary, the Model
Penal Code sets out a version of the defense. See ALI,
Model Penal Code §4.02(1), pp. 216–217 (1985) (“Evidence
that the defendant suffered from a mental disease or
defect is admissible whenever it is relevant to prove that
the defendant did or did not have a state of mind that is
an element of the offense.”). See also id., Comment 2, at
219 (“The Institute perceived no justification for a limita-
tion on evidence that may bear significantly on a determi-
nation of the mental state of the defendant at the time of
the commission of the crime.”). And not long before the
1993 shooting at issue here, the American Bar Association
had approved criminal-justice guidelines that (1) favored
the admissibility of mental-health evidence offered to ne-
gate mens rea, and (2) reported that a majority of States
allowed presentation of such evidence in at least some
circumstances. See ABA Criminal Justice Mental Health
Standards §7–6.2, and Commentary, pp. 347–349, and n. 2
(1989). See also Clark v. Arizona, 548 U. S. 735, 800
(2006) (KENNEDY, J., dissenting) (reporting that in 2006,
“a substantial majority of the States” permitted the intro-
duction of “mental-illness evidence to negate mens rea”).
   Furthermore, the year and a day rule was mentioned
only three times in dicta in Tennessee reported decisions.
Rogers, 532 U. S., at 464. The diminished-capacity de-
fense, by contrast, had been adhered to repeatedly by the
Michigan Court of Appeals. See supra, at 8–10. It had
also been “ ‘acknowledged in passing’ ” in Michigan Su-
preme Court decisions and was reflected in the Michigan
State Bar’s pattern jury instructions. 683 F. 3d, at 746–
749 (quoting Carpenter, 464 Mich., at 232, 627 N. W. 2d,
at 281).
   These considerations, however, are hardly sufficient to
warrant federal habeas relief under 28 U. S. C.
§2254(d)(1)’s demanding standard. See Williams v. Tay-
lor, 529 U. S. 362, 410 (2000) (“[A]n unreasonable applica-
                  Cite as: 569 U. S. ____ (2013)            15

                      Opinion of the Court

tion of federal law is different from an incorrect appli-
cation of federal law.”). Rogers did not hold that a newly
announced judicial rule may be applied retroactively only
if the rule it replaces was an “outdated relic” rarely ap-
pearing in a jurisdiction’s case law. 532 U. S., at 462–467.
Distinguishing Rogers, a case in which we rejected a due
process claim, thus does little to bolster Lancaster’s argu-
ment that the Michigan Court of Appeals’ decision unrea-
sonably applied clearly established federal law. See Wil-
liams, 529 U. S., at 412 (the phrase “clearly established
[f]ederal law” in §2254(d)(1) “refers to the holdings . . . of
this Court’s decisions as of the time of the relevant state-
court decision” (emphasis added)).
   This Court has never found a due process violation in
circumstances remotely resembling Lancaster’s case—i.e.,
where a state supreme court, squarely addressing a par-
ticular issue for the first time, rejected a consistent line of
lower court decisions based on the supreme court’s rea-
sonable interpretation of the language of a controlling
statute. Fairminded jurists could conclude that a state
supreme court decision of that order is not “unexpected
and indefensible by reference to [existing] law.” Rogers,
532 U. S., at 462 (internal quotation marks omitted).
Lancaster therefore is not entitled to federal habeas relief
on his due process claim.
                       *     *   *
 For the reasons stated, the judgment of the Court of
Appeals for the Sixth Circuit is
                                            Reversed.